Citation Nr: 1430141	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-45 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 15, 2010, in excess of 20 percent between May 15, 2010, and January 26, 2013, and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine (low back disability).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and the January 2013 and March 2013 rating decisions of the RO in Indianapolis, Indiana.

In the July 2008 rating decision, the RO awarded service connection for the Veteran's back disability and assigned a 10 percent rating, effective February 8, 2008.  The Veteran appealed the rating assigned.  In the January 2013 rating decision, the RO increased the Veteran's rating to 20 percent, effective May 15, 2010.  In the March 2013 rating decision, the RO increased the rating to 40 percent, effective January 26, 2013.  

Although the January 2013 and March 2013 rating decisions increased the Veteran's low back ratings, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 15, 2010, the Veteran's low back disability was manifested by painful motion and limitation of flexion to, at its worst, 90 degrees, with a combined range of motion of the thoracolumbar spine of greater than 120 degrees; but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician.

2.  Beginning May 15, 2010, the Veteran's low back disability was manifested by forward flexion of less than 30 degrees, but without evidence of ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2010, the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  Between May 15, 2010, and January 26, 2013, the criteria for a 40 percent rating, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

3.  Beginning January 26, 2013, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2008 fully satisfied the duty to notify provisions for the underlying service connection claim for a low back disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In regards to the increased rating claim, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a low back disability has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in June 2008, May 2010, and January 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the January 2013 examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve. Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Factual Background and Analysis

The Veteran contends his low back disability warrants ratings in excess of those assigned during the appeal period.  

By way of background, the RO originally awarded service connection for the Veteran's back disability and assigned a 10 percent rating, effective February 8, 2008.  The Veteran appealed the rating assigned.  In the January 2013 rating decision, the RO increased the Veteran's rating to 20 percent, effective May 15, 2010.  In the March 2013 rating decision, the RO increased the rating to 40 percent, effective January 26, 2013.  

In conjunction with his service-connection claim, the Veteran was afforded a VA examination of the spine in June 2008, at which time he was diagnosed as having degenerative disc disease of the lumbosacral spine.  The Veteran reported that he was not currently employed because of his back problems.  The examiner indicated that the Veteran's current low back disability impacted his usual daily activities and caused severe impact with shopping, sports, exercise, bathing, and dressing.  It caused moderate impact in his performance of chores, recreation, traveling, toileting and grooming.  The examiner noted that the Veteran uses oral medications and a TENS unit for treatment with poor success.  

The examiner indicated that the Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back.  Additionally, the Veteran described the pain as occurring in the low back and into both legs with right leg numbness and jerks.  The Veteran indicated that any movement results in pain, and he cannot even stand to take a shower.  He described his pain as a grabbing feeling that is severe in nature and occurs daily.  He stated that it radiates into both legs and sometimes subsides with sitting or lying down.  The examiner indicated that the Veteran did not have flare-ups or IVDS.  The Veteran uses a cane and a wheelchair as assistive aids.  

Physical examination of the spine revealed a normal, symmetrical spine with an antalgic gait.  There was no muscle spasm, tenderness, or guarding severe enough to cause and abnormal gait or abnormal spinal contour.  The Veteran did not have any abnormal spinal curvatures except listing.  Motor testing and muscle tone were completely normal, and there was no evidence of muscle atrophy.  Sensory examination of the bilateral upper and lower extremities was within normal limits as was reflex examination.  There was no evidence of ankylosis of the spine.  

Range of motion testing revealed forward flexion to 90 degrees, with pain beginning at 90 degrees.  Extension was to 30 degrees with pain beginning at 30 degrees.  Lateral flexion was to 30 degrees in each direction, with pain at 30 degrees, and lateral rotation was to 30 degrees in each direction, with pain at 30 degrees.  The Veteran had lumbar pain on active motion, and after repetitive testing.  The examiner noted that there was no additional loss of motion on repetitive use of the joint.  There were no neurological manifestations found on examination.  

In an April 2009 statement, the Veteran indicated that he cannot walk more than 25 feet without sitting down.  He advises that he is so heavily medicated that he cannot take of any personal business and relies on his girlfriend to help.  He maintains that he is confined to his bed and television chair almost all of the time.  The Veteran further states that he cannot care for himself if it involves standing, such as showing or cooking.  He claims that his doctor for SSA purposes states that there is no chance of him ever working again.  

In a November 2009 letter from the Veteran's fiancée, she indicates that the Veteran is unable to care for himself due to physical and mental problems.  She states that she must help him bathe, dress, walk more than 6 feet, and toileting.  She indicates that VA has issued the Veteran an electric scooter for mobility, but when he sits in it for long periods of time, he has increased pain.  

In May 2010, the Veteran was afforded another VA examination of the spine, during which he reported pain.  There was no evidence of weakness or stiffness.  The Veteran described his pain as intermittent and primarily with ambulation.  He denied any discomfort with sitting, but that bending, prolonged walking, or any significant activity is painful.  He also described radiation of pain into both legs (down the backs of both thighs), but it does not go below the knees.  He contends that he is more comfortable when he walks slouched forward instead of standing straight up.  The Veteran advised that the pain is severe and aching in nature with alternating sharp pain, but denied any periods of flare-ups.  He experiences weakness due to his back pain.  The Veteran reported using a cane for ambulation and is unsteady.  He can walk 25 feet, but uses the cane because he feels weak and unsteady.  His back disability affects his mobility, activities of daily living, occupation, and recreational activities.

Physical examination revealed a normal inspection of the spine except his gait and posture were abnormal as he had a slouched posture and somewhat unsteady gait with his cane.  Range of motion testing revealed forward flexion to 58 degrees, extension to 12 degrees, lateral flexion to 15 degrees in each direction, and lateral rotation to 5 degrees in each direction.  The Veteran reported that all motions were painful.  Following repetitive motion, there was pain at all degrees of motion.  The examiner noted "pt has pain throughout the entire motion with all of the activities listed above."  

The examiner indicated that the Veteran experienced tenderness to palpation of the lower spine.  The examiner again noted the Veteran's slouched posture.  Sensory examination was normal to all extremities, as was motor examination.  The Veteran had normal muscle tone and no atrophy.  Reflexes were normal.  The examiner diagnosed lumbar stenosis with spondylosis.  

In January 2013, the Veteran was afforded another VA spine examination, during which he reported similar symptoms as in the 2010 examination.  Again, the Veteran denied flare-ups.  Range of motion testing revealed forward flexion to 20 degrees, with pain beginning at 5 degrees; extension to 5 degrees, with pain beginning at 0 degrees; lateral flexion to 10 degrees in each direction, with pain at 5 degrees; and lateral rotation to 10 degrees in each direction with pain at 5 degrees.  The Veteran was unable to perform repetitive motion testing due to pain.  

The examiner stated that the Veteran's back disability causes limitation in the following areas:  less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  The Veteran had localized tenderness primarily in the lumbar spine area, midline over the vertebral column.  The examiner indicated that the Veteran had guarding or muscle spasm enough to cause an abnormal gait.  

The examiner specified that the Veteran had decreased muscle strength in the bilateral lower extremities, but no muscle atrophy.  Reflexes in the bilateral knees and ankles were hypoactive, and are attributed to the lumbar disc disease.  Sensory examination was normal and straight leg testing was negative.  The examiner found no evidence of radiculopathy or other neurological problems due to the Veteran's back disability.  The examiner indicated that the Veteran did not have IVDS.  He uses a cane and electric scooter for ambulation.  The examiner opined that the Veteran's back disability impacted his ability to work inasmuch as he is unable to lift, can only walk 20-25 feet with cane/assistance, and can walk and sit for 20 minutes at a time, but for no longer than 40 minutes in an 8-hour day.  The examiner found that his back disability precludes any ability to do any type of work.  

A review of the VA treatment records shows low back treatment with medications and epidural injections.  In a July 2009 VA treatment note, the Veteran was noted to have a slow gait with slightly stooped forward posture.  His range of motion was limited in all planes and he had very guarded movement, but straight-leg testing was negative.  The VA professional indicated that the Veteran's chronic low back pain was mainly musculoskeletal in nature due to multi-level degenerative joint disease.  These records show the Veteran's reports that he uses a cane and wheelchair for ambulation outside the home.  

A review of the SSA records, which include private treatment records regarding the Veteran's back disability, show similar complaints as in the VA examination and treatment records.  There were some notations of nonspecific "radiculopathy" listed in his physical therapy treatment note, but there is no evidence that this was based on EMG or other neurological studies of the bilateral upper and lower extremities.  There were also notations for edema in the right lower extremity.  A January 2009 range of motion chart shows thoracolumbar flexion to 75 degrees, extension to 10 degrees, and lateral flexion to 10 degrees in each direction.  Neurological testing at that time was within normal limits.  

Upon careful review of the evidence of record, the Board finds that the Veteran's back disability does not warrant a rating in excess of 10 percent prior to May 15, 2010, but finds all reasonable doubt in the Veteran's favor an finds that a 40 percent rating is warranted beginning May 15, 2010.  

Prior to May 15, 2010, the Veteran's back disability showed forward flexion of the thoracolumbar spine as no worse than 90 degrees, with pain.  Moreover, although the Veteran had some listing shown on VA examination in June 2008, the examiner specifically found no evidence of muscle spasm or guarding severe enough to cause an abnormal gait or spinal contour.  Finally, the examiner found no objective evidence of neurological manifestations of the Veteran's back disability despite his complaints of radiating pain into his legs.  

The Veteran was first shown to have more significant limitation of motion in the lumbar spine during his May 2010 VA examination.  Forward flexion was limited to 58 degrees, with pain during all range of motion testing.  The Board finds that in light of the objective medical evidence showing pain in all ranges of motion in the spine, that his back symptoms, beginning May 15, 2010, are most analogous to those associated with a 40 percent rating under Diagnostic Code 5242.  In other words, based upon the Veteran's reports of pain at all ranges of motion in the spine, the Board finds that forward flexion of the lumbar spine is essentially less than 30 degrees, beginning May 15, 2010.  

At no time during the periods on appeal has the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine.  The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest has been prescribed by a physician.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application for any timeframe on appeal.  

Although the Veteran has reported some radiation of pain into his low back and legs, at no time have his neurological and/or sensory examinations shown any radiculopathy or other neurological impairment due to his low back disability.  There is a notation in his physical therapy records of radiculopathy, but this is not shown to be clinically diagnosed following appropriate diagnostic testing.  As such, separate disability ratings for neurological manifestations of his low back disability are not warranted for any timeframe on appeal.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's back disability. 

In sum, the preponderance of the evidence is against assigning a rating in excess of 10 percent prior to May 15, 2010, but the preponderance of the evidence supports a 40 percent rating, but no higher, beginning May 15, 2010, for the Veteran's degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for each timeframe on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function.  He also describes needing the assistance of others to perform some activities and sometimes stays home because of his back pain.  The Board is aware that the Veteran reports that his back disability significantly impact his ability to work.  However, the current 10 and 40 percent ratings under Diagnostic Code 5242 are specific for his reported symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal and commensurate with his disability picture. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

A disability rating in excess of 10 percent, prior to May 15, 2010, for degenerative disc disease of the lumbar spine is denied.

A 40 percent disability rating, beginning May 15, 2010, but no higher, for degenerative disc disease of the lumbar spine is granted.

REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's TDIU claim.  

Entitlement to a TDIU was denied in a December 2009 rating decision.  The Veteran did not appeal that denial.  In January 2010, additional records from the SSA were received.  In conjunction with his May 2010 and January 2013 VA examinations, the Veteran has reported that he is unable to work because of his back disability.  The January 2013 VA examiner specifically found the Veteran to be unemployable due to his back disability.  

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2013).  Here, the Veteran has again claimed that the disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

The Veteran should be forwarded the appropriate forms, and he should be scheduled for an appropriate VA examination to address whether or not his service-connected disabilities in conjunction render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU.

2.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

3.  Schedule the Veteran for an examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  A review of the claims folder should be reviewed and electronic records should be indicated in the examination report.  The examiner should opine as to whether it is as likely as not (50/ 50 probability or greater) that the Veteran's service-connected disabilities (without consideration of his non-service-connected disabilities and age) render him unable to secure or follow a substantially gainful occupation.  A rationale must be provided for all opinions expressed.

4.  Then, adjudicate the issue of entitlement to a TDIU-to include entitlement to a TDIU and/or whether referral for consideration of a TDIU on an extraschedular basis is warranted.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


